DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). Claim 7 recites, “two first optical elements jointed to each other, and two second optical elements jointed to each other” needs to be shown for understanding of the invention. Claims 8, 15 recite “a receiving module comprising a lens and an image sensor, the lens is configured to receive the laser light from the object and transmit the laser light to the image sensor”, where the lens and the image sensor needs to be shown for understanding the invention.
Claim Objections
Claims 4, 11, 18 are objected to because of the following informalities:  replace “jointed together” with “joined together” in lines 2.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 2-3, 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. (US 2019/0293954 A1; Lin).
As of claim 1, Lin teaches a projection module [fig 2], comprising: a light source 110 [fig 2] configured to emit laser light (VCSEL) [0030]; a reflective structure 120 [fig 2]  comprising a first reflective element 122 [fig 2] (122 reflects L2 light) and a second reflective element 124 [fig 2]; and an optical structure 150 [fig 2] comprising a first optical element 150_2 [fig 2] and a second optical element 150_1 [fig 2]; wherein the reflective structure 120 [fig 2] is disposed between the laser source 110 [fig 2] and the optical structure 150 [fig 2], the first reflective element 122 [fig 2] reflects a portion of the laser light (L2) [fig 2] towards the second reflective element 124 [fig 2], and transmits a remaining portion of the laser light (L1) [fig 2] towards the second optical element 150_1 [fig 2]; the second reflective element 124 [fig 2] reflects the laser light (L2) [fig 2] from the first reflective element 122 [fig 2] towards the first optical element 150_2 [fig 2], the first optical element 150_2 [fig 2] and the second optical element 150_1 [fig 2] cooperatively project the laser beam L1, L2 [fig 2] towards an object 10 [fig 1].
As of claim 2, Lin teaches the first reflective element 122 [fig 2] and the second reflective element 124 [fig 2] are parallel to each other [fig 2].
As of claim 3, Lin teaches first reflective element 122 [fig 2] is a semi-transmissive reflective mirror (122 transmits L1 light and reflects L2 light), and the second reflective element 124 [fig 2] is a total reflective mirror (124 reflects L2 light).
.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 6-20 are rejected under 35 U.S.C. 103 as being un-patentable over Lin et al. (US 2019/0293954 A1; Lin) in view of Maes (US 2017/0261846 A1).
As of claims 4, 6, 7, Lin teaches the invention as cited above except for the first optical element and the second optical element are jointed together, the first optical element is a diffractive optical element, and the second optical element is a diffuser and the optical structure comprises two first optical elements jointed to each other, and two second optical elements jointed to each other. 
Maes teaches a projection system [fig 1] having the first optical element 44 (refractive structure) [fig 3] [0061] and the second optical element 43 (white painted dots) [fig 3] [0061] are jointed together (in the light guide 41) [fig 3], the first optical element 44 [fig 3] is a diffractive optical element [0061], and the second optical element 43 [fig 3] is a diffuser [0061] and the optical structure 41 [fig 3] comprises two first optical elements jointed to each other (two 44) [fig 3], and two second optical elements (two 43) [fig 3] jointed to each other. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the first optical element and the second optical element are jointed together, the first optical element is a diffractive optical element, and the second optical element is a diffuser and the optical structure comprises two first optical elements jointed to each other, and two second optical elements jointed to each other as taught by Maes to the imaging module as disclosed by Lin in order to determine time varying distances as well as time varying misalignments of the projection system with respect to the projection surface (Maes; [0034]).


As of claim 8, Lin teaches an imaging module [fig 1], comprising: a projection module [fig 2], comprising: a light source 110 [fig 2] configured to emit laser light (VCSEL) [0030]; a reflective structure 120 [fig 2]  comprising a first reflective element 122 [fig 2] (122 reflects L2 light) and a second reflective element 124 [fig 2]; and an optical structure 150 [fig 2] comprising a first optical element 150_2 [fig 2] and a second optical element 150_1 [fig 2]; wherein the reflective structure 120 [fig 2] is disposed between the laser source 110 [fig 2] and the optical structure 150 [fig 2], the first reflective element 122 [fig 2] reflects a portion of the laser light (L2) [fig 2] towards the second reflective element 124 [fig 2], and transmits a remaining portion of the laser light (L1) [fig 2] towards the second optical element 150_1 [fig 2]; the second reflective element 124 [fig 2] reflects the laser light (L2) [fig 2] from the first reflective element 122 [fig 2] towards the first optical element 150_2 [fig 2], the first optical element 150_2 [fig 2] and the second optical element 150_1 [fig 2] cooperatively project the laser beam L1, L2 [fig 2] towards an object 10 [fig 1].
 Lin does not teach a receiving module comprising a lens and an image sensor, the lens is configured to receive the laser light from the object and transmit the laser light to the image sensor.
Maes teaches a projection system [fig 1] having a receiving module 9 [fig 1] comprising a lens 8 [fig 1] and an image sensor 7 [fig 1], the lens 8 [fig 1] is configured to receive the laser light [0059] from the object and transmit the laser light to the image sensor [0034].

As of claim 9, Lin teaches the first reflective element 122 [fig 2] and the second reflective element 124 [fig 2] are parallel to each other [fig 2]. 
As of claim 10, Lin teaches first reflective element 122 [fig 2] is a semi-transmissive reflective mirror (122 transmits L1 light and reflects L2 light), and the second reflective element 124 [fig 2] is a total reflective mirror (124 reflects L2 light).
As of claim 12, Lin teaches the first optical element 150_2 [fig 2] and the second optical element 150_1 [fig 2] are spaced from each other [fig 2]. 
As of claims 11, 13, 14, Lin teaches the invention as cited above except for the first optical element and the second optical element are jointed together, the first optical element is a diffractive optical element, and the second optical element is a diffuser and the optical structure comprises two first optical elements jointed to each other, and two second optical elements jointed to each other. 
Maes teaches a projection system [fig 1] having the first optical element 44 (refractive structure) [fig 3] [0061] and the second optical element 43 (white painted dots) [fig 3] [0061] are jointed together (in the light guide 41) [fig 3], the first optical element 44 [fig 3] is a diffractive optical element [0061], and the second optical element 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the first optical element and the second optical element are jointed together, the first optical element is a diffractive optical element, and the second optical element is a diffuser and the optical structure comprises two first optical elements jointed to each other, and two second optical elements jointed to each other as taught by Maes to the imaging module as disclosed by Lin in order to determine time varying distances as well as time varying misalignments of the projection system with respect to the projection surface (Maes; [0034]). 
As of claim 15, Lin teaches an electronic device [fig 1], comprising an imaging module 200 [fig 1] comprising: a projection module [fig 2], comprising: a light source 110 [fig 2] configured to emit laser light (VCSEL) [0030]; a reflective structure 120 [fig 2]  comprising a first reflective element 122 [fig 2] (122 reflects L2 light) and a second reflective element 124 [fig 2]; and an optical structure 150 [fig 2] comprising a first optical element 150_2 [fig 2] and a second optical element 150_1 [fig 2]; wherein the reflective structure 120 [fig 2] is disposed between the laser source 110 [fig 2] and the optical structure 150 [fig 2], the first reflective element 122 [fig 2] reflects a portion of the laser light (L2) [fig 2] towards the second reflective element 124 [fig 2], and transmits a remaining portion of the laser light (L1) [fig 2] towards the second optical element 150_1 [fig 2]; the second reflective element 124 [fig 2] reflects the laser light (L2) [fig 2] from 
 Lin does not teach a receiving module comprising a lens and an image sensor, the lens is configured to receive the laser light from the object and transmit the laser light to the image sensor.
Maes teaches a projection system [fig 1] a receiving module 9 [fig 1] comprising a lens 8 [fig 1] and an image sensor 7 [fig 1], the lens 8 [fig 1] is configured to receive the laser light [0059] from the object and transmit the laser light to the image sensor [0034].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a receiving module comprising a lens and an image sensor, the lens is configured to receive the laser light from the object and transmit the laser light to the image sensor as taught by Maes to the imaging module as disclosed by Lin in order to determine time varying distances as well as time varying misalignments of the projection system with respect to the projection surface (Maes; [0034]).
As of claim 16, Lin teaches the first reflective element 122 [fig 2] and the second reflective element 124 [fig 2] are parallel to each other [fig 2]. 
As of claim 19, Lin teaches the first optical element 150_2 [fig 2] and the second optical element 150_1 [fig 2] are spaced from each other [fig 2]. 


As of claims 18, 20, Lin teaches the invention as cited above except for the first optical element and the second optical element are jointed together, the first optical element is a diffractive optical element, and the second optical element is a diffuser.
Maes teaches a projection system [fig 1] having the first optical element 44 (refractive structure) [fig 3] [0061] and the second optical element 43 (white painted dots) [fig 3] [0061] are jointed together (in the light guide 41) [fig 3], the first optical element 44 [fig 3] is a diffractive optical element [0061], and the second optical element 43 [fig 3] is a diffuser [0061]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the first optical element and the second optical element are jointed together, the first optical element is a diffractive optical element, and the second optical element is a diffuser as taught by Maes to the imaging module as disclosed by Lin in order to determine time varying distances as well as time varying misalignments of the projection system with respect to the projection surface (Maes; [0034]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art HOSAKA (US 20150318012 A1) teaches an optical information reproduction apparatus using holography can appropriately correct an angle and a 
- Prior Art Pfaff (US 8405823 B2) teaches an improved optical infrared and ultraviolet imaging system including a first imaging device that is sensitive to a light which creates a photocurrent or changes in electric field or stresses within the first imaging device and a second infrared imaging device that is illuminated by light incident to the first imaging device which is reflected to the second imaging device which images optical changes in phase or polarization or amplitude or birefringence within the first imaging device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882